VICKERY, J.:
Epitomized Opinion
McGill in an action against the Railway Co. obtained a judgment in the sum of $3500. No complaint is made with the manner in which the trial was held, the sole ground of alleged error being that the verdict was excessive. Upon being questioned in the course of the trial counsel for the Railway Co. mentioned $1,000 as being their idea of a suitable verdict. Held by Court of Appeals in affirming judgment of the lower court:
1. The whole question of damages is peculiarly one for the jury who having heard the evidence were better able to properly measure them than a reviewing court. The composite judgment upon which the members of the jury agree as suitable compensation for the injuries of a plaintiff should stand.
2. There being no claim that the alleged excessive verdict indicated passion or prejudice, the court does not consider that it is its province to invade the province of the jury as to. the amount of the verdict. „'